Citation Nr: 0111104	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for reactive airway 
disease (claimed as asthma), currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
30, 1997.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in which the RO granted entitlement to service connection for 
reactive airway disease (claimed as asthma) and assigned a 10 
percent evaluation under Diagnostic Code 6602, effective from 
May 1, 1997. 

In January 2001, the veteran testified at a personal hearing 
chaired by the undersigned Board member.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

In January 1999, the veteran requested VA educational 
benefits.  That claim has not yet been adjudicated and is 
therefore referred to the RO.


FINDINGS OF FACT

1.  A medical board evaluation conducted in June 1996 
indicated that the veteran's asthma was treated with Theo-Dur 
and Proventil.  The summary stated that since the veteran's 
last evaluation, she was using Proventil less than 4 times a 
month.  Pulmonary function testing performed in May 1996 
revealed FVC of 3.05 (88 percent of predicted); FEV1 of 2.36 
(87 percent of predicted) and FEV1/FVC of 77 percent (99 
percent of predicted).   

2.  An outpatient medical record dated September 17, 1997 
indicated that the veteran was using a Proventil inhaler 
three times a day and was complaining of increased wheezing.  
Subsequent medical evidence reflects daily use of medication 
for asthma.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
asthma are met, effective from September 17, 1997.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for her 
service-connected asthma.  

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

Service medical records show that in May 1978, the veteran 
was seen at a  medical facility due to a possible asthma 
attack.  In December 1982,  possible reactive airway disease 
was diagnosed.   Records show that diagnoses of asthma were 
made in 1991 and 1992 and that the veteran was placed on 
Theo-Dur and an inhaler.  

A medical evaluation board summary dated in June 1996 
revealed that the veteran's chief complaint was a history of 
bronchospasm.  The summary indicated that the veteran's 
history dated back to 1991 when she had symptoms of wheezing 
while exercising during an upper respiratory infection (URI), 
and then persisted after her URI had resolved.  It was noted 
that she was subsequently treated with Theo-Dur and 
Proventil, tapering off the use Theo-Dur and reducing the use 
of Proventil to as required.  The summary stated that since 
the veteran's last evaluation, she was using Proventil less 
than 4 times a month.  It was also noted that she was able to 
run 20 minutes per day, 5 times a week without shortness of 
breath, wheezing or chest tightness.  Pulmonary function 
testing performed in May 1996 revealed FVC of 3.05 (88 
percent of predicted); FEV1 of 2.36 (87 percent of predicted) 
and FEV1/FVC of 77 percent (99 percent of predicted).  A 
diagnosis of very mild reactive airway disease and normal 
baseline pulmonary function was made.  

In May 1997, the veteran filed a claim of entitlement to 
service connection for asthma.  By rating action of March 
1998, the RO granted entitlement to service connection for 
asthma for which a 10 percent evaluation was assigned under 
Diagnostic Code 6602, effective from May 1, 1997, the day 
after the veteran left the service.  See 38 C.F.R. § 3.400.    

In November 1998, the veteran filed a Notice of Disagreement 
with the assignment of a 10 percent evaluation for asthma.  
She indicated that her asthma was getting worse and that she 
was taking steroids in addition to the inhalers which she was 
already taking.

In December 1998, Air Force base outpatient treatment reports 
dated in 1997 and 1998 were received for the record.  A 
record dated in September 1997 indicated that the veteran was 
using a Proventil inhaler three times a day and was 
complaining of increased wheezing.  Proventil and AeroBid 
inhalers were prescribed.  In April 1998, she was seen for a 
prescription refill.  A diagnosis of asthma, under-medicated 
and under poor control, was diagnosed.  She was advised to 
start using Vanceril, Albuterol and Serentil.  

In a substantive appeal filed in January 1999, the veteran 
indicated that her asthma was getting worse and required 
taking three different types of inhalers.  

A VA examination was conducted in January 1999.  The reported 
indicated that the veteran experienced exercise induced 
asthma sometimes, even with minimal walking.  It was noted 
that she had stress induced asthma that other trigger factors 
included smoke and heat.  The report stated that she had 
never been O² or steroid dependent and had never been 
hospitalized for asthma exacerbations.  A questionable 
history of being on a tapering dose of Prednisone in 1991 was 
noted.  It was noted that she had daily asthma symptoms such 
as shortness of breath, chest tightness, and wheezing.  The 
veteran's medications were identified as a Proventil inhaler 
used from 2 puffs twice daily to three times daily on an as 
required basis.  It was also reported that she was using 
Azmacort, 2 puffs daily.  

The examiner's impression was asthma (reactive airway 
disease).  The examiner observed that based on the physical 
examination, the veteran did not have any asthma 
exacerbation, even a mild one, and noted that his was a 
little bit contrary to the veteran's statement that she had 
symptoms constantly during the day.  The examiner did note 
that based on the veteran's symptoms, she had mild to 
moderate asthma.  The examiner stated that pulmonary function 
and blood gas testing would yield additional evidence 
regarding the severity of the veteran's asthma.  

Pulmonary function tests were conducted later in January 
1999.  Pre-bronchodilator results revealed: FVC of 2.49 (74 
percent of predicted); FEV1 of 1.63 (62 percent of predicted) 
and FEV1/FVC of 66 percent.  Post-bronchodilator results 
revealed: FVC of 2.67 (79 percent of predicted); FEV1 of 2.13 
(81 percent of predicted) and FEV1/FVC of 80 percent.

As noted in the Introduction, the veteran presented testimony 
at a hearing held before the undersigned member of the Board 
in January 2001.  The veteran stated that on a daily basis 
she controlled her asthma with several medications, including 
inhalers such as Albuterol, all prescribed by VA.  

At the hearing, the veteran presented additional medical 
evidence accompanied by a signed waiver of RO consideration 
of the submitted evidence.  The evidence consisted of a 
report of VA pulmonary function tests conducted in January 
2001.  The report listed the veteran's medications as 
Albuterol, Atrovent and AeroBid.  Pre-bronchodilator results 
revealed: FVC of 3.16 (111 percent of predicted); FEV1 of 
2.05 (93 percent of predicted) and FEV1/FVC of 65 percent.  
Post-bronchodilator results revealed: FVC of 3.05 (107 
percent of predicted); FEV1 of 2.51 (113 percent of 
predicted) and FEV1/FVC of 82 percent.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  Separate diagnostic codes identify the 
various disabilities.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings. 

Specific rating criteria

The rating criteria found in 38 C.F.R. § 4.97, pertaining to 
pulmonary disabilities, were changed effective October 7, 
1996.  The Board notes that where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, however, the veteran's claim was not 
pending as of October 7, 1996; it was not filed until May 
1997.  Therefore, only the rating criteria found in 38 C.F.R. 
§ 4.97 effective from October 7, 1996 forward are applicable 
to her claim.

The revised diagnostic code in effect as of October 7, 1996 
provides that bronchial asthma is to be evaluated based on 
the results of pulmonary function tests or based on the type 
and frequency of medication used to treat asthma.  The 
specific pulmonary function tests include the percent of 
predicted values for Forced Expiratory Volume in one second 
(FEV-1), Forced Vital Capacity (FVC) and the ratio of FEV-1 
to FVC (FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000).

Pursuant to the revised Rating Schedule for chronic bronchial 
asthma, a 10 percent disability rating is warranted for FEV-1 
levels of 71 to 80 percent of predicted, FEV-1/FVC levels of 
71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 levels of less 
than 40 percent of predicted, FEV-1/FVC levels of less than 
40 percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).

Analysis

Preliminary matters - duty to assist/standard of proof

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this issue.  The record in 
this case includes hearing testimony presented by the veteran 
in January 2001 as well as recent evidence presented at that 
hearing accompanied by a waiver of RO consideration of that 
evidence.  The veteran has not identified any additional 
evidence pertinent to the claim.  Therefore, a remand for 
additional development would be futile and would only serve 
to unnecessarily delay a decision.  Accordingly, the Board 
will proceed to a decision on the merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

Currently, a 10 percent evaluation is in effect for asthma, 
evaluated under Diagnostic Code 6602 [bronchial asthma], 
effective from May 1, 1997, the day after the veteran retired 
from the United States Air Force.

The Board has reviewed the results of pulmonary function 
tests dated in May 1996 (while the veteran was still in 
service), January 1999 and January 2001.  The results of all 
three of these pulmonary function tests do not reflect that 
based on the results an evaluation in excess of 10 percent is 
warranted under 38 U.S.C.A. § 4.97, Diagnostic Code 6602 any 
time since May 1, 1997. 

However, the rating criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000) also provide for increased 
evaluations based on the frequency and type of medication 
used to control asthma.  The rating criteria reflect that a 
30 percent evaluation may be assigned when daily inhalation 
or oral bronchodilator therapy or inhalation anti-
inflammatory medication is required. 

A review of the post-service medical evidence reflects that 
the veteran's medical records include an entry dated 
September 17, 1997, at which time it was noted that the 
veteran used a Proventil inhaler three times a day.  This 
evidence is consistent with the criteria for a 30 percent 
evaluation.  Evidence dated subsequently supports the 
assignment of that evaluation.  During a 1999 VA examination, 
the veteran's medications were identified as a Proventil 
inhaler used from 2 puffs twice daily to three times daily on 
an as required basis.  It was also reported that she was 
using Azmacort, 2 puffs daily.  In hearing testimony 
presented in January 2001, the appellant testified that on a 
daily basis she controlled her asthma with several 
medications, including inhalers such as Albuterol, prescribed 
by VA.

The Board has also reviewed the service medical records in 
order to determine whether the criteria for a 30 percent 
evaluation were met effective from May 1, 1997 the currently 
assigned effective date for the grant of a 10 percent 
evaluation, or at any time prior to September 17, 1997.  A 
medical evaluation board summary dated in June 1996 revealed 
that the veteran's respiratory problems were treated with 
Theo-Dur and Proventil, and that she was tapering off the use 
Theo-Dur and reducing the use of Proventil to as required.  
The summary stated that since the veteran's last evaluation, 
she was using Proventil less than 4 times a month.  This 
evaluation, which was conducted less than a year prior to the 
veteran's discharge from service, does not indicate that the 
criteria for a 30 percent evaluation were met.  The Board is 
similarly unable to identify any evidence dated prior to 
September 17, 1997, which would provide the basis for the 
assignment of a 30 percent evaluation.

The Board also points out that it has been unable to identify 
any evidence which would warrant the assignment of a 60 
percent evaluation at any time since May 1, 1997.  In this 
regard, the results of pulmonary function tests do not 
comport with the required criteria, nor does the evidence 
reflect that the veteran's asthma is productive of at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

In conclusion, for the reasons and bases expressed above, the 
application of staged ratings under the Court's decision in 
Fenderson allows for the assignment of a 30 percent 
evaluation for asthma from September 17, 1997 forward.  The 
claim is accordingly granted to this extent.


ORDER

Entitlement to a 30 percent evaluation for asthma is granted, 
effective from September 17, 1997.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

